Citation Nr: 0031294	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from July 1948 to April 
1949 and from December 1952 to December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran and his wife testified at a 
personal hearing at the RO in July 1999.

The Board notes that a January 1999 rating decision denied 
service connection for post-traumatic stress disorder (PTSD) 
and that the veteran's testimony at an RO hearing in July 
1999 was accepted by the RO as a notice of disagreement with 
regard to the its denial of service connection for PTSD.   
Tomlin v. Brown, 5 Vet. App. 355 (1993).  A joint 
supplemental statement of the case for the two issues 
described above and a statement of the case (SOC) for PTSD 
was issued by the RO in August 1999.   However, the Board 
finds no subsequent correspondence that can be construed as a 
substantive appeal.  In fact, the veteran and his 
representative did not refer to the claim of service 
connection for PTSD at any time after the SOC was issued.  
Absent a timely appeal, the Board has no jurisdiction to 
review the January 1999 RO decision that denied service 
connection for PTSD.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993). 


REMAND

The veteran essentially claims that he is entitled to service 
connection for a right knee disorder as a result of a 
parachute jump injury he sustained during his first period of 
service and for a pulmonary disorder as a result of 
irritation to his lungs while training recruits in gas mask 
drills during his second period of service.

A preliminary review of the record discloses that the case 
must be returned to the RO for further development.  During 
the pendency of the veteran's appeal but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000 (Act) became law.  Pub. L. 106-475, 114 Stat. 2096 
(2000).  This liberalizing legislation is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991). 

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

The Act also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

As an initial matter, the Board notes that the majority of 
the veteran's service medical records are unavailable.  The 
National Personnel Records Center (NPRC) reported in June 
1998 that it had searched records pertaining to the veteran 
from the Surgeon General's Office (SGO) and none were 
available.  The only service medical records associated with 
the claims file are copies of the veteran's March 1949 and 
December 1954 separation examination reports.  A later 
November 1998 NPRC response indicated that the veteran's 
personnel file was likely destroyed in the July 1973 fire at 
that facility. 

However, the NPRC did not indicate that its searches included 
hospital or morning reports and sick call lists pertaining to 
the veteran.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
before November 9, 2000, there was a "heightened duty" to 
assist the veteran in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
heightened duty to assist includes the obligation to search 
for alternate methods of proving service connection.

In this respect, the Board notes that, in a February 26, 1998 
letter, the RO requested that the veteran provide the names 
and ranks of military physicians who treated him during 
service, the date of treatment and the complete organization 
assignment at the time of treatment, and any records that he 
had of treatment received while on active duty.  The veteran 
provided some of that information in a December 1998 
statement and in his July 1999 hearing testimony, in which he 
subsequently indicated that any service records he once had 
in his possession had been destroyed in an attic fire.

However, the RO should ask the veteran to complete a NA Form 
13055, and to give specific identifying information regarding 
his assigned units while in service.  This information, if 
any, should be submitted to NPRC for an additional record 
search.  In addition, if feasible, a search of any records, 
i.e., hospital treatment records, morning reports and sick 
lists, using the relevant information from the veteran's 
statement and testimony should be made.  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims 
(Court) has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It does not appear, 
however, that the RO has advised the veteran regarding the 
alternative evidence that may be submitted instead.  
Therefore, the RO should contact the veteran and advise him 
that, in light of his missing records, he may provide such 
alternative evidence.  Additionally, the veteran is notified 
by this REMAND that he may submit such alternative evidence.

The Board's review of the record also indicates that the 
veteran testified that he retired on Social Security 
Administration (SSA) disability in 1989 partially due to his 
pulmonary problems.  The claims file does not reflect an 
attempt by the RO to secure a copy of the SSA's decision 
granting benefits.  Moreover, only a few VA outpatient 
treatment records are associated with the claims file from 
July 1997 to July 1999.  Without obtaining and reviewing SSA 
and VA records, the Board cannot be sure that such records 
might not aid in the establishment of entitlement to service 
connection.  See 38 U.S.C. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Bell v. Derwinski, 
2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320 
(1992).  On remand, the RO should request the SSA's decision 
granting benefits, including all available supporting medical 
evidence, and any VA treatment records not already associated 
with the claims file.

If a review of the evidence suggests a reasonable possibility 
that the claimant's arthritis of the right knee or pulmonary 
disorder is related to an alleged incident in service, a 
remand for an examination and medical opinion is warranted.  
Witherspoon v. Derwinski, 2 Vet. App. 4 (1991).  See also 38 
C.F.R. § 3.303(d) (1999).  In this case, should the RO 
determine that an examination may substantiate entitlement to 
service connection for a right knee or a pulmonary disorder, 
the RO should schedule an appropriate examination and request 
a medical opinion, which addresses the question of whether 
any current disorder was incurred in service or within one 
year of discharge.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  Complete the development of the 
evidence with regard to the missing 
service medical records in accordance 
with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 
4.29, including having the veteran fill 
out a complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data.  The veteran should be instructed 
to include the organizations to which he 
was assigned at the time of treatment for 
his right knee and pulmonary disorders 
(battalion, regiment, etc.).  If he is 
unable to do so, the RO should use the 
veteran's July 1999 testimony and 
December 1998 statement to complete the 
information needed by the NPRC.

2.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claims for service 
connection, including statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; medical 
evidence from hospitals, clinics from 
which and private physicians from whom he 
may have received treatment, especially 
soon after discharge; letters written 
during service; and insurance 
examinations.  The RO should assist the 
veteran in this respect, and should 
pursue all logical follow-up development 
pertaining to diagnosis of and treatment 
for arthritis of the right knee and a 
pulmonary disorder to include 
bronchiectasis.  This should include 
requesting hospital treatment records, 
morning reports, and sick lists. 

3.  The RO should also request from the 
veteran the names and addresses of all 
medical care providers, including Drs. 
Crouch and Shear, who have treated him 
for his right knee and pulmonary 
disorders since his discharge from 
service in 1949 and 1954.  After securing 
the necessary releases, the RO should 
obtain and associate these records with 
the claims file, including any VA medical 
records (not already of record) 
documenting treatment for his right knee 
and pulmonary disorders or potentially 
related symptomatology.

4.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

5.  After completion of these actions, if 
it is determined that a reasonable 
possibility exists that an examination 
may substantiate entitlement to service 
connection for a right knee or pulmonary 
disorder, the RO should schedule an 
appropriate VA examination of the veteran 
to clarify the etiology of any right knee 
or pulmonary disorder that may be 
present.  All indicated tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  
The claims file and a copy of this order 
should be made available to the examiner.  
Following the examination and a thorough 
review of the file, including all 
material received pursuant to this 
remand, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's right 
knee and pulmonary disorders began during 
service or as the result of some incident 
of active duty.

6.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If any of the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to comply with procedural due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant and his representative are free to submit any 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.
 


		
R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


